Citation Nr: 9912338	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a heart condition 
with residuals of a heart transplant, claimed as secondary to 
a kidney infection during military service.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1969.

In November 1998, the Board of Veterans' Appeals (Board) 
requested an independent medical examination (IME) to 
determine whether the evidence supports a finding that the 
veteran's development of cardiomyopathy is related to any 
abnormality established by the results of his October 1969 
urinalysis or to any other incident of military service.  An 
IME opinion was received in January 1999 and a copy was 
mailed in February 1999 to the veteran's representative for 
review and response.  A response along with additional 
evidence, an opinion dated in November 1998 from the chief of 
cardiothoracic surgery and lead cardiothoracic transplant 
coordinator of a health sciences center, was received along 
with a statement waiving Regional Office (RO) consideration 
of the additional evidence.  Accordingly, the additional 
evidence has been considered by the Board in this decision 
and this case is properly before the Board for consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Any kidney disorder which the veteran may have 
experienced during service was acute and transitory in nature 
and resolved without residual disability.

3.  Any current kidney disorder was first reported years 
after service and is without etiologic link to any incident 
of service.

4.  Competent medical evidence of a nexus between the 
veteran's heart condition and a claimed in-service kidney 
infection has not been presented.



CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

2.  A heart condition with residuals of a heart transplant, 
claimed as secondary to a kidney infection during military 
service, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107, 7109 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist the veteran in the development of his claim 
has been satisfied.  38 U.S.C.A. §  5107(a).

Factual Background 

Service medical records reflect complaints of chest pain, 
diarrhea, and an earache.  In April 1969, left otitis externa 
was assessed.  In September 1969, the veteran complained of 
stomach cramps, diarrhea, and chills.  Nonspecific diarrhea 
was assessed.  Upon separation examination dated in October 
1969, the veteran reported that he had not experienced 
frequent or painful urination, kidney stones, or blood in the 
urine.  The heart and genitourinary system were clinically 
evaluated as normal.  A urinalysis revealed dark yellow urine 
with specific gravity of 1.020, 40-50 WBC/HPF, and light 
bacteria.  

Post-service medical evidence reveals that a left bundle 
branch block was found on electrocardiogram, possibly related 
to cardiomyopathy, upon hospitalization in March 1991.  
Medical records dated in May 1993 reflect treatment for 
kidney stones and a diagnosis of ureterolithiasis.  Following 
hospitalization in September 1993, cardiomyopathy and 
congestive heart failure were diagnosed.  In August 1994, a 
heart transplant was performed. A preoperative diagnosis of 
idiopathic dilated cardiomyopathy was noted.  

In a July 1995 statement, a VA physician noted that the 
veteran had reported that he had been kept on a base camp in 
Thailand for the treatment of a kidney infection for 30 days 
in 1969.  In addition, the veteran stated that he had 
suffered from ear infections and ringworm in 1969.  The VA 
physician suggested that "consideration should be given to 
the possibility that the beginning of his cardiomyopathy was 
in 1969 at the base camp."  In a September 1996 statement, 
the VA physician noted that the veteran had described in-
service treatment of urinary tract infections.  The physician 
took note of the October 1969 urinalysis findings and 
suggested that the veteran's case needed further evaluation.

In a July 1996 statement, the chief of cardiothoracic surgery 
and the lead cardiothoracic transplant coordinator of a 
health sciences center reported that the veteran's dilated 
idiopathic cardiomyopathy "could be related to his military 
service, a virus that he contracted at any point in his life.  
It certainly could be a service related disability."  In a 
July 1998 statement, these professionals opined that the 
cardiomyopathy was "as likely as not a service connected 
disability."  In a November 1998 statement, these 
professionals opined that the veteran's cardiomyopathy was 
"more likely than not a service disability or some incident 
of service disability."

In November 1997, a VA urologist opined that, while the cause 
of idiopathic cardiomyopathy was by definition unknown, a 
causal relationship between the results of the veteran's 
October 1969 urinalysis and the development of cardiomyopathy 
more than 20 years later could not be established.  In 
December 1997, a VA cardiologist opined that there was no 
conclusive evidence that the October 1969 urinary tract 
infection precipitated the veteran's cardiomyopathy, which 
necessitated his cardiac transplant.

At his hearing in July 1998 before a member of the Board, the 
veteran testified that his general health for the first three 
to five years after separation from service was okay.  The 
veteran further testified that the chief of cardiothoracic 
surgery did not have access to the entire claims folder, only 
excerpts, and that his opinion was based upon the record 
excerpts as well as a history given by the veteran.

The veteran's claims file was submitted for an IME in 
November 1998.  The independent medical examiner was asked to 
review the record and furnish an opinion as to whether the 
medical evidence supports a finding that the veteran's 
development of cardiomyopathy is related to any abnormality 
established by the results of his October 1969 urinalysis or 
any other incident of military service.  An IME opinion dated 
in January 1999 reflects the examiner reviewed the material 
supplied and concluded that, in his opinion, the medical 
evidence does not support a finding that the veteran's 
development of cardiomyopathy is related to any abnormality 
established by the results of his October 1969 urinalysis.  
The examiner stated that "[d]ilated cardiomyopathy also 
occurs following exposure to a large number of insults, such 
as alcohol and viruses and of illnesses, such as valvular, 
hypertensive and ischemic heart disease.  In all of these 
cases, myocardial cell injury, once begun, progresses 
relentlessly from a non-damaged, asymptomatic state, through 
a period of symptomatic compensation, to a period of 
decompensation and finally death.  In no case, once the 
cellular damage occurs, is there much of a latent period 
during which the cardiomyopathy lies quiescent for decades."  
The examiner further stated that "[i]t is nearly impossible 
for me to imagine a mechanism by which an episode of urinary 
bladder or kidney infection, manifested by white blood cells 
and bacteria in the urine, could damage the heart in such a 
way that more than two decades later a cardiomyopathy becomes 
clinically manifest and leads to cardiac transplantation 
three decades after the initial infection."  The examiner's 
report reflects that he considered his opinion from three 
perspectives:  what he would advise his patients from his 
experience with dilated cardiomyopathy; what he would teach 
medical students from his experience with and reading about 
dilated cardiomyopathy; and what he found in the literature.  
As to the "any other incident of military service" portion 
of the question, the examiner opined that it was too broad 
and vague to answer because he had no knowledge of everything 
that happened to the veteran during his years of service.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for cardiovascular-renal 
disease and/or calucli of the kidney if manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  See 
38 C.F.R. § 3.303(b). Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that lay observations 
of symptomatology are pertinent to the development of a claim 
of service connection, if corroborated by medical evidence.  
See Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  
Although a layperson is competent to testify as to observable 
symptoms, a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  See also Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).

Analysis

With respect to the claim for service connection for a kidney 
disorder, the veteran's service medical records reflect 
complaints of chest pain, diarrhea, and an earache.  Service 
medical records are silent for complaints, treatment, or 
diagnoses related to a kidney disorder or kidney infection.  
The only related medical notation or clinical record is a 
urinalysis report dated in October 1969 reflects dark yellow 
urine with specific gravity of 1.020, 40-50 WBC/HPF, and 
light bacteria.  Upon separation examination dated in October 
1969, the veteran reported that he had not experienced 
frequent or painful urination, kidney stones, or blood in the 
urine.  A subsequent VA medical opinion dated in December 
1997 reflects the veteran's October 1969 urinalysis reveals 
evidence of a urinary tract infection.  

Post-service medical records reflect treatment for kidney 
stones in May 1993.  At that time the veteran was diagnosed 
with ureterolithiasis.  The veteran contends he suffered from 
a severe kidney infection while in service and that his 
current medical problems are related to that kidney 
infection.  However, the record is silent for clinical 
findings or symptomatology, including relevant complaints, 
pertaining to the kidneys between 1969 and 1993.  The 
veteran's claim for service connection is supported solely by 
his statements and those of his spouse.  Although the veteran 
can attest to his own memory of treatment in service for a 
kidney infection, as a layperson neither he nor his spouse is 
competent to offer medical opinions regarding its etiology or 
whether it constituted a disability within the meaning of the 
relevant regulation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His recollections are relevant with regard to 
continuity of symptomatology, but are outweighed by the lack 
of medical evidence of a nexus between an incident of service 
and a post-service kidney disorder.  38 C.F.R. § 3.303(b). 

In light of the lack of evidence demonstrating continuity of 
symptomatology, there is no reasonable basis upon which to 
associate the veteran's in-service urinary tract infection 
with any current kidney disorder.  The Board is aware that 
continuity of symptomatology under 38 C.F.R. § 3.303(b) need 
not be established by medical evidence.  However, the Board 
finds that the veteran's contentions are outweighed by the 
absence of medical documentation of problems related to the 
kidneys until 1993.  Since there is no etiologic link 
demonstrated between the veteran's in-service urinary tract 
infection and any current kidney disorder, a grant of service 
connection for a kidney disorder is not warranted.  

In a statement dated in July 1995, a VA physician noted that 
the veteran had reported being treated in Thailand for a 
kidney infection for 30 days in 1969.  The VA physician 
suggested that "consideration should be given to the 
possibility that the beginning of his cardiomyopathy was in 
1969 at the base camp."  In September 1996, the VA physician 
referenced the October 1969 urinalysis and stated that the 
veteran's case needed further evaluation.  The physician also 
stated that the veteran reported treatment for a urinary 
tract infection while in the service.  The Board notes that 
these statements reflect no specific opinion as to the 
etiology of the veteran's cardiomyopathy.  Additionally, the 
statements appear to be based at least in part upon medical 
history given by the veteran.  It does not appear that the 
physician reviewed the veteran's complete service medical 
records and claims folder prior to rendering the statements.  

The chief of cardiothoracic surgery and the lead 
cardiothoracic transplant coordinator of a health sciences 
center initially opined in a July 1996 statement that the 
veteran's dilated idiopathic cardiomyopathy "could be 
related to his military service, a virus that he contracted 
at any point in his life.  It certainly could be a service 
connected disability."  These professionals later issued a 
second statement dated in July 1998 wherein they opined that 
the veteran's cardiomyopathy was "as likely as not a service 
connected disability."  These professionals issued a third 
statement dated in November 1998 wherein they opined that the 
veteran's cardiomyopathy was "more likely than not a service 
connected disability or some incident of a service 
disability."  The three statements do not reflect any 
supporting rationale, basis, or clinical data; nor do they 
give any indication as to what medical records, if any, were 
reviewed in forming the opinion.  The veteran testified at 
his July 1998 hearing that the chief of cardiothoracic 
surgery did not have access to the veteran's entire claims 
folder, only excerpts, and that his opinion was based upon a 
history given by the veteran and the record excerpts.  
Furthermore, the Board notes there is no explanation or 
rationale given for the two subsequent changes in opinion.

A November 1997 opinion from a VA urologist reflects that the 
medical records of the veteran were reviewed.  The urologist 
opined that, while the cause of idiopathic cardiomyopathy was 
by definition unknown, a causal relationship between the 
results of the veteran's October 1969 urinalysis and the 
development of cardiomyopathy more than 20 years later could 
not be established.  A December 1997 opinion from a VA 
cardiologist reflects that an extensive review of the 
veteran's entire medical record was conducted.  The 
cardiologist opined that there was no conclusive evidence 
that the October 1969 urinary tract infection precipitated 
the veteran's cardiomyopathy, which necessitated his cardiac 
transplant.  The cardiologist's opinion is admittedly less 
than dispositive because "conclusive evidence" overstates 
the claimant's statutory burden.  Nevertheless, it is 
consistent with the proposition that the cause of the 
cardiomyopathy remains unknown.

Finally, an IME opinion dated in January 1999 reflects that 
the examiner reviewed the material supplied, which included 
the veteran's claims folder.  The examiner opined that the 
medical evidence does not support a finding that the 
veteran's development of cardiomyopathy is related to any 
abnormality established by the results of his October 1969 
urinalysis.  The examiner stated that it was "nearly 
impossible for me to imagine a mechanism by which an episode 
of urinary bladder or kidney infection, manifested by white 
blood cells and bacteria in the urine, could damage the heart 
in such a way that more than two decades later a 
cardiomyopathy becomes clinically manifest and leads to 
cardiac transplantation three decades after initial 
infection."  The examiner considered his opinion from three 
perspectives:  what he would advise his patients from his 
experience with dilated cardiomyopathy; what he would teach 
medical students from his experience with and reading about 
dilated cardiomyopathy; and what he found in the literature.  
Although the examiner stated he could not give an opinion as 
to whether the veteran's cardiomyopathy was related to any 
other incident of military service, the Board notes that the 
veteran has not alleged any incident other than a kidney 
infection in 1969 as the cause of his cardiomyopathy.

The Board acknowledges that the veteran and his spouse have 
submitted numerous medical treatises and encyclopedia reports 
regarding the veteran's condition.  They have also testified 
at length regarding their beliefs and contentions of the 
etiology of the veteran's cardiomyopathy.  Unfortunately, the 
contentions of the veteran and his spouse are not supported 
by the medical opinions of record.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reveal that 
the veteran or his spouse possesses any medical expertise.  
Thus, their lay medical assertions to the effect that the 
veteran's in-service urinary tract infection caused or 
substantially or materially contributed to the veteran's 
cardiomyopathy have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
heart condition with residuals of a heart transplant, claimed 
as secondary to a kidney infection during military service.  
In reaching this determination, the Board finds that the 
opinion of the independent medical examiner is dispositive.  
The IME report reflects that the examiner reviewed the 
material presented, including the claims folder, and provided 
clinical data and rationales to support his opinion.  
Additionally, the IME opinion is supported by the November 
1997 VA urologist opinion and the December 1997 VA 
cardiologist opinion, each of which was rendered following a 
review of the veteran's complete medical records.  

In regard to the three opinions rendered by the chief of 
cardiothoracic surgery and the lead cardiothoracic transplant 
coordinator of a health sciences center, the Board concludes 
that they are less probative in that they do not reflect a 
review of the veteran's entire medical history prior to 
forming an opinion; they appear to be based at least in part 
upon a history given by the veteran and a review of excerpts 
of the veteran's medical records.  Additionally, no rationale 
or explanation is given for the July 1998 and November 1998 
changes in the opinion.  The Board concludes that these three 
opinions, without supporting clinical data or other rationale 
are simply too speculative to provide the degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 
Vet. App. 185 (1999); see also Sacks v. West, 11 Vet. App. 
314 (1998) (treatise evidence lacks the degree of certainty 
to provide a medical nexus).

Finally, the July 1995 and September 1996 statements from a 
VA physician reflect no specific opinion as to the etiology 
of the veteran's cardiomyopathy, only a suggestion that the 
case needed further evaluation and that consideration should 
be give to the possibility that the beginning of the 
veteran's cardiomyopathy as in 1969 during service.  Thus, 
the only opinions in support of the veteran's claim are the 
three separate opinions issued by the chief of cardiothoracic 
surgery and the lead cardiothoracic transplant coordinator of 
a health sciences center, which are unsupported, unexplained, 
and ultimately speculative when arrayed against the opposing 
opinions, especially the analysis tendered by the independent 
medical expert. The undersigned has reviewed the opinion in 
Lathan v. Brown, 7 Vet. App. 359 (1995).   In that case, the 
etiology of cardiomyopathy was a central issue.  In that 
appeal, there were multiple medical opinions which drew 
different conclusions on the origin of cardiomyopathy, but it 
appeared that the more specific opinions were less favorable 
to the appellant's contentions.  Nevertheless, it was held 
that the opinions were sufficient to well ground the claim.  
In this appeal, however, there is no dispute whether the 
claim for cardiomyopathy is well grounded because it is 
plausible.  The element of the proper weight to be accorded 
"opinions" which reflect possibility or which reduce to 
legal declarations is a separate matter.  The opinions 
described elsewhere in this decision which failed to present 
a basis for their conclusions have diminished weight.  See 
Mattern v. West, 12 Vet. App. 222, 229 (1999) (quoting 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  


ORDER

Service connection for a kidney disorder is denied.

Service connection for a heart condition with residuals of a 
heart transplant, claimed as secondary to a kidney infection 
during military service, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

